Filed pursuant to Rule 433 Registration No. 333-177949 CUSIP #:63743HEB4 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C With Maturities of Nine Months or More from Date of Issue Floating Rate Notes Issuer: National Rural Utilities Cooperative Finance Corporation Issue Ratings: A2 / A (Moody’s / S&P) Principal Amount: Security Type: Senior Unsecured Issue Price: 100% of Principal Amount Trade Date: December7, 2011 Original Issue Date: December 14, 2011 Maturity Date: January 7, 2013 Initial Interest Rate: Determined as if the Original Issue Date was an Interest Reset Date Base Rate: USD 3-Month LIBOR Spread: Plus 12.5 basis points Index Maturity: 3-Month Interest Payment Dates: March 14, 2012, June 14, 2012, September 14, 2012, December 14, 2012 with a short last coupon on January 7, 2013 Interest Reset Dates: March 14, 2012, June 14, 2012, September 14, 2012 and December 14, 2012 Redemption Date: None Agent's Discount or Commision: 0.05% Agent: Mizuho Securities USA Inc. Capacity: Agent Form of Note: (Book-Entry or Certificated) Book-Entry Denominations: $2,000 x $1,000 Other Terms:
